Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered into as
of this 17th day of September, 2014, by and between UNILIFE CORPORATION
(“Unilife”) and Alan D. Shortall. (“Shortall”).

WHEREAS, Unilife and Shortall have entered into an employment agreement, dated
as of September 30, 2011 (the “Agreement”) as amended on September 15, 2014 in
connection with Shortall’s employment by Unilife; and

WHEREAS, Unilife and Shortall desire to amend certain provisions of the
Agreement.

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:

 

  1. The second sentence of Section 3(b) of the Agreement is deleted in its
entirety and replaced with the following. Other than this second sentence of
Section 3(b), Section 3(b) shall remain unchanged:

“Shortall’s annual target cash bonus shall be One Hundred percent (100%) of his
base salary.”

 

  2. Section 4 of the Agreement is amended by adding the following section 4(g)
at the end of Section 4:

“If Shortall changes his principal place of residence because Unilife requests
that Shortall relocate, Unilife shall reimburse Shortall for reasonable
relocation expenses in accordance with Unilife’s Employee Relocation Expense
Reimbursement Policy.”

 

  3. Section 17 of the Agreement is deleted in its entirety and replaced with
the following:

“Excise Tax on Parachute Payments. Shortall shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received hereunder, including, without limitation, any
excise tax imposed by Code section 4999. Notwithstanding the foregoing, if any
payment or distribution by Unilife to or for the benefit of Shortall, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement or the lapse or termination of any restriction on
or the vesting or exercisability of any payment or benefit, would be subject to
the excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law (such tax or taxes
are hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of such payments and benefits (each such payment or benefit, a “Payment”)
payable to Shortall shall be reduced to the aggregate amount of Payments that
may be made to Shortall without incurring an Excise Tax in accordance with the
immediately following sentence; provided that such reduction shall only be
imposed if the net after-tax benefit of the Payments retained by Shortall (after
giving effect to such reduction) is equal to or greater than the net after-tax
benefit (after giving effect to the Excise Tax) of the Payments to Shortall
without any such reduction. If the Firm (as defined below) determines that a
reduction is required by this Section 17, then such reduction shall be made in
the following order: (i) first, any future cash payments (if any) shall be
reduced (if necessary, to zero); (ii) second, any current cash payments shall be
reduced (if necessary, to zero); (iii) third, all non-cash payments (other than
equity or equity derivative related payments) shall be reduced (if necessary, to
zero); and (iv) fourth, all equity or equity derivative payments shall be
reduced.



--------------------------------------------------------------------------------

For purposes of this Section 17, “net after-tax benefit” shall mean (i) the
total of all Payments which Shortall receives or is then entitled to receive
from Unilife, less (ii) the amount of all federal, state, local and foreign
income taxes payable with respect to such Payment calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
Shortall (based on the rate in effect for such year as set forth in the Code or
other applicable tax law as in effect at the time of the first payment of the
foregoing), less (iii) the amount of the applicable Excise Tax, if any, imposed
with respect to the Payment.

The foregoing determination shall be made by a nationally recognized human
resources consulting or accounting firm (the “Firm”) selected by Unilife and
reasonably acceptable to Shortall (which may be, but will not be required to be,
Unilife’s independent auditors). The Firm shall submit its determination and
detailed supporting calculations to both Shortall and Unilife within fifteen
(15) days after receipt of a notice from either Unilife or Shortall that
Shortall may receive Payments If the Firm determines that none of the Payments,
after taking into account any reduction required by this Section 17, constitutes
a “parachute payment” within the meaning of Code section 280G, it will, at the
same time as it makes such determination, furnish Shortall and Unilife an
opinion that Shortall has substantial authority not to report any excise tax
under Code section 4999 on his federal income tax return.

Shortall and Unilife shall each provide the Firm access to and copies of any
books, records, and documents in the possession of Shortall or Unilife, as the
case may be, reasonably requested by the Firm, and otherwise cooperate with the
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 17. The fees and expenses of the Firm
for its services in connection with the determinations and calculations
contemplated by this Section 17 shall be borne by Unilife.”

 

  4. Capitalized terms not defined herein shall have the meaning set forth in
the Agreement.

 

  5. All other provisions of the Agreement not amended by this Amendment shall
continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

UNILIFE CORPORATION:     Alan D. Shortall: By:  

/s/ John Ryan

   

/s/ Alan D. Shortall

  John Ryan       SVP, General Counsel & Secretary    